Name: Forty-fourth Commission Directive 83/615/EEC of 29 November 1983 amending the Annexes to Council Directive 70/524/EEC concerning additives in feedingstuffs
 Type: Directive
 Subject Matter: nan
 Date Published: 1983-12-13

 Avis juridique important|31983L0615Forty-fourth Commission Directive 83/615/EEC of 29 November 1983 amending the Annexes to Council Directive 70/524/EEC concerning additives in feedingstuffs Official Journal L 350 , 13/12/1983 P. 0017 - 0018*****FORTY-FOURTH COMMISSION DIRECTIVE of 29 November 1983 amending the Annexes to Council Directive 70/524/EEC concerning additives in feedingstuffs (83/615/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 70/524/EEC of 23 November 1970 concerning additives in feedingstuffs (1), as last amended by Commission Directive 83/466/EEC (2), and in particular Article 6 thereof, Whereas Directive 70/524/EEC provides for regular amendment of the content of its Annexes to take account of advances in scientific and technical knowledge; Whereas Directive 70/524/EEC has authorized Member States since 1976 to derogate from the common conditions the use of copper in feedingstuffs for pigs until the results of studies in progress become available; Whereas, on the basis of available scientific data, it is now necessary to terminate the derogation; whereas Member States should however be allowed a certain period before applying the new provisions; Whereas these measures take into account the copper requirements of animals, the different feeding systems for pigs used in the Community and the necessity to avoid possible unfavourable effects on animal and human health and the environment; Whereas the measures provided for in this Directive are in accordance with the opinion of the Standing Committee for Feedingstuffs, HAS ADOPTED THIS DIRECTIVE: Article 1 The Annexes to Directive 70/524/EEC are hereby amended as follows: 1. In Annex I, Part I 'Trace-elements' under item E 4 'Copper-Cu', the text in the column headed 'Maximum level of the element in ppm of the complete feedingstuff' is replaced by the following: 1.2.3.4.5 // // // // // // 'EEC, No // Component // Additives // Chemical formula // Maximum level of the element in ppm of the complete feedingstuff // // // // // // 1.2.3.4.5.6 // // // // // Pigs for fattening: // // // // // // - up to 16 weeks: // 175 (total) // // // // // - from 17th week to six months: // 100 (total) // // // // // - over six months: // 50 (total) // // // // // Breeding pigs // 50 (total) // // // // // Calves: // // // // // // - milk replacer // 30 (total) // // // // // - other feedingstuffs // 50 (total) // // // // // Sheep: // 20 (total) // // // // // Other 1983, p. 28. 2. In Annex II, Part D (a) 'Trace elements', '30 November 1983' in the column headed 'Period of authorization' is replaced by '31 August 1984' under item No 3 'Copper'. Article 2 The Member States shall bring into force the laws, regulations or administrative provisions necessary to comply with Article 1 (1) on 31 August 1984. They shall immediately inform the Commission thereof. Article 3 This Directive is addressed to the Member States. Done at Brussels, 29 November 1983. For the Commission Poul DALSAGER Member of the Commission species: // 50 (total)' // // // // // // (1) OJ No L 270, 14. 12. 1970, p. 1. (2) OJ No L 255, 15. 9.